Exhibit 10.37

SUMMARY OF ANNUAL CASH PERFORMANCE BONUS AWARDS,

LONG-TERM PERFORMANCE AWARDS AND STOCK OPTIONS

GRANTED IN FISCAL 2011 FOR NAMED EXECUTIVE OFFICERS

Cash Performance Bonus Awards Granted In Fiscal 2011

The following table sets forth the annual performance bonus awards granted to
the Company’s current named executive officers (“NEOs”) under the Worthington
Industries, Inc. Annual Incentive Plan for Executives in Fiscal 2011.

Cash Performance Bonus Awards Granted in Fiscal 2011

 

     Cash Performance Bonus Awards for Twelve -Month
Performance Period Ending May 31, 2011 (1)

Name

   Threshold ($)    Target ($)    Maximum ($)

John P. McConnell

   412,000    824,000    1,648,000

George P. Stoe

   317,000    634,000    1,268,000

B. Andrew Rose

   160,000    320,000    640,000

Mark A. Russell

   250,000    500,000    1,000,000

Harry A. Goussetis

   161,250    322,500    645,000

 

(1)

Payouts of these annual performance bonus awards are generally tied to achieving
specified levels (threshold, target and maximum) of corporate economic valued
added and earnings per share (in each case excluding restructuring charges and
non-recurring items) for the twelve-month performance period with each
performance measure carrying a 50% weighting. For business unit executives,
including Mr. Russell and Mr. Goussetis, the corporate earnings per share
measure carries a 20% weighting, business unit operating income carries a 30%
weighting, and business unit economic value added carries a 50% weighting. If
the performance level falls between threshold and target or between target and
maximum, the award is prorated. If threshold levels are not reached for any
performance measure, no annual performance bonus will be paid. Annual
performance bonus award payouts will be made within a reasonable time following
the end of the performance period. In the event of a change in control of the
Company, all annual performance bonus awards would be considered to be earned at
target, payable in full, and immediately settled or distributed.

 



--------------------------------------------------------------------------------

Long-Term Performance Awards and Option Awards Granted in Fiscal 2011

The following table sets forth the long-term performance awards (consisting of
cash performance awards and performance share awards) for the fiscal three-year
period ending May 31, 2013 and the stock option awards granted to the NEOs in
Fiscal 2011.

Long-Term Performance Awards and Option Awards Granted in Fiscal 2011

 

     Cash Performance Awards for Three-Year
Period Ending May 31, 2013 (1)    Performance Share Awards for  Three-Year
Period Ending May 31, 2013 (1)    Stock
Option
Awards:
Number of
Common
Shares
Underlying
Options (2)    Exercise or
Base Price
of Option
Awards
($/Sh) (2)

Name

   Threshold
($)    Target
($)    Maximum
($)    Threshold
(# of  Common
Shares)    Target
(# of  Common
Shares)    Maximum
(# of  Common
Shares)      

John P McConnell

   475,000    950,000    1,900,000    24,750    49,500    99,000    135,000   
12.05

George P. Stoe

   400,000    800,000    1,600,000    11,250    22,500    45,000    72,000   
12.05

B. Andrew Rose

   175,000    350,000    700,000    6,000    12,000    24,000    40,000    12.05

Mark A. Russell

   175,000    350,000    700,000    5,000    10,000    20,000    36,000    12.05

Harry A. Goussetis

   137,500    275,000    550,000    4,000    8,000    16,000    31,500    12.05

 

(1)

These columns show the potential payouts under cash performance awards and
performance share awards granted to the NEOs under the Company’s Amended and
Restated 1997 Long-Term Incentive Plan for the three-year performance period
from June 1, 2010 to May 31, 2013. Payouts of cash performance awards and
performance share awards are tied to achieving specified levels (threshold,
target and maximum) of cumulative corporate economic value added for the
three-year period and earnings per share growth over the performance period,
with each performance measure carrying a 50% weighting. For business unit
executives, including Mr. Goussetis and Mr. Russell, cumulative corporate
economic value added and earnings per share growth measures together carry a 50%
weighting, and business unit operating income targets are weighted 50%. No
awards are paid or distributed if none of the three-year financial measures are
met. If the performance levels fall between threshold and target or between
target and maximum, the award is prorated.

(2)

All listed options were granted as of July 2, 2010 under the Company’s Amended
and Restated 1997 Long-Term Incentive Plan with exercise prices equal to the
fair market value of the underlying Common Shares on the date of grant. The
options become exercisable over five years in increments of 20% per year on each
anniversary of their grant.